Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 15, 2017

The Court of Appeals hereby passes the following order:

A17A1262. JUAN FLORES-GARCIA v. STATE OF GEORGIA.

      Appellee, the State of Georgia, has filed a Request For Extention, advising the
Court that the parties are attempting to work out a negotiated plea. The Appellant
has filed a Motion To Withdraw Appeal, which is hereby GRANTED.                             The
Appellee’s Request For Extension is MOOT.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/15/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.